Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I directed to claims 1-5, 21-30 and 41-45 in the reply filed on 12/20/2021 is acknowledged.
Claims 31-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims are rejected under 35 U.S.C. 102(a(2) as being anticipated by Franke; Norbert et al. US 20210409967 A1.

Regarding Claims 1, 21 and 41, Franke discloses  An apparatus (See Franke Fig. 1 [0017] network node [0026] UE [0137] UE based mode, Fig. 5, Fig. 7) comprising:
at least one processor (See Franke [0017] processor [0026] processor, Fig. 5, Fig. 7);
and at least one non-transitory memory including computer program code (See Franke [0017] [0026] memory);
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform:
receive an initial configuration of a plurality of sounding reference signal for positioning resources (See Franke [0143] (102) configuring the UE with at least one Channel State Information, CSI, reporting setting to provide instructions to the UE on when and how to report, on said configured SSS beam associated with respective n-gNB; at least a measurement information beam report, SSB beam report; [0006] SRS, PRS [0140] SSB, PRS);
measure a downlink positioning reference signal received from one or more cells (See Franke [0147] (106) …[0144] (103) receiving at least one SSB beam report from the target UE;; See Franke Fig. 3-Fig. 5);
determine one or more transmission beams based on reception beams used for receipt of the downlink positioning reference signal from the one or more cells (See Franke [0083] “The LMF may use the information in (1) and (2) to assign positioning DL-RS resources ..”[0092] “the UE may also be configured to report the directional Sector-of-Arrival (SoA) a TOA estimate or a set of TOA estimates is associated with.” Corresponding to reception beams [0128] the LMF may decide based on RSRP or SINR reports received from more than one UE, the PRS resources (beams) used from one or more gNBs. [0079] The LMF may identify the best (relevant) gNBs for the positioning session based on the signal quality or based on geometry ;
wherein the determining of the one or more transmission beams comprises a reduction of at least one beam resource associated with a sounding reference signal for positioning (See Franke [0085] “..Each CSI-RS resource setting is used at the s-gNB and/or n-gNB to generate a set of DL CSI-RS beams. The CSI-RS resources transmitted by different gNBs shall be orthogonal or quasi-orthogonal to each other (by employing FDM (Frequency Division Multiplexing), TDM and/or CDM (Code Division Multiplexing)) in order to reduce the interferences at the UE caused by the different DL CSI-RS beams from the n-gNBs and s-gNB…” and [0086] “The s-gNB may also request a CSI-RS configuration setting only from selected n-gNBs.” Where both cases reduce beam resources used);
 and transmit an updated sounding reference signal for positioning configuration with information about the determined one or more transmission beams (See Franke [0084] The LMF may also forward the report to the s-gNB and n-gNBs as stated in (104). The LMF or the s-gNB may coordinate the CSI-RS resource configuration setting for the s-gNB and the n-gNBs. [0085] Each CSI-RS resource setting is used at the s-gNB and/or n-gNB to generate a set of DL CSI-RS beams; See also  [0137] UE based mode).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims are rejected under 35 U.S.C. 103 as being unpatentable over Franke; Norbert et al. US 20210409967 A1 in view of ZHOU; Yan et al. US 20210076395 A1
Regarding Claims 2, 22 and 42, Franke does not explicitly disclose wherein the determining of the one or more beams comprises identifying a common transmission beam for multiple cells, representing an overlap of beams.
Zhou teaches wherein the determining of the one or more beams comprises identifying a common transmission beam for multiple cells, representing an overlap of beams (See Zhou Fig. 7, [0065] “…When a UE is simultaneously connected to multiple cells.. the UE may receive data in different default physical downlink shared channel (PDSCH) beams from the multiple cells which overlap in time, receive information (e.g. reference signals (RS)) in different downlink beams in other downlink channels from the multiple cells which overlap in time, or transmit information (e.g. RS) in different uplink beams in uplink channels to the multiple cells which overlap in time...” [0066] “.. if the UE simultaneously receives information carried in a first downlink channel from a first cell and in a second downlink channel from a second cell..uch downlink channels or information may include, e.g., PDCCH, PDSCH, CSI-RS with ON or OFF repetition, CSI-RS for CSI reporting, periodic/semi-persistent/aperiodic (P/SP/AP) C SI-RS, and synchronization signal blocks (SSB). ..the base station (e.g. a gNB-CU) may configure the different cells (for example, a source SCG PSCell and a target SCG PSCell) to transmit the information/downlink channels on the same beam (e.g. with the same QCL parameter). The UE 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of [2] to include the noted teachings of Zhou, in order to simultaneous beam conflict resolution may be improved for cells (Zhou [0008]).
	Regarding Claims 3, 23 and 43, See analysis for claim 2 where Zhou also teaches overlap in spatial domain i.e. same beam and the analysis for claim 2 applies.
Regarding Claims 4, 24 and 44, See analysis for claim 2 where Zhou also teaches determining uplink beams and the analysis for claim 2 applies.

Regarding Claims 5, 25 and 45, Franke teaches receive assistance information for use in a link budget calculation for use in the determining of the one or more transmission beams  (See Franke [0137] receive additional assistance data, [0142] (101) configuring a target-UE with at least one synchronization signal block resource setting containing a configuration of a number of synchronization signal blocks or block sets associated with at least one n-gNB, wherein each configuration contains information on a time and a frequency location behavior of said least received synchronization signal block resource associated with a n-gN; [0128] “the LMF may decide based on RSRP or SINR reports received from more than one UE, the PRS resources (beams) used from one or more gNBs” thus use in determining beams).  
and calculate a link budget based on the received assistance information parameters (See Franke [0061]-[0065] SINR calculation);
wherein the determining of the one or more transmission beams involves determining an overlap of beams.
Zhou teaches wherein the determining of the one or more transmission beams involves determining an overlap of beams (See Zhou Fig. 7, [0065] [0066])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of [2] to include the noted teachings of Zhou, in order to simultaneous beam conflict resolution may be improved for cells (Zhou [0008]).

Regarding Claim 26, the combination teaches wherein the calculation is based on at least one of:	a beamforming gain for downlink positioning reference signal resources;	a steering angle;	a received power of the downlink positioning reference signal;	a received minimum requested received power;	or local knowledge of the minimum requested received power (See Franke [0061]-[0065] SINR calculation includes received signal power).

Regarding Claim 27, the combination teaches  wherein the assistance information is received from at least one of: a base station or a location management function (See Franke [0137] received from base station, [0142] (101) received from base station).  

the reduction of at least one beam resource comprises broadening or tilting at least one beam to eliminate a need to use a sounding reference signal for positioning resource
Zhou teaches the reduction of at least one beam resource comprises broadening or tilting at least one beam to eliminate a need to use a sounding reference signal for positioning resource (See Zhou [0066] where obvious to one of ordinary skill that beam width and tilt angle are parameters that must be set in choosing same beam for multiple cells). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of [2] to include the noted teachings of Zhou, in order to simultaneous beam conflict resolution may be improved for cells (Zhou [0008]).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Franke; Norbert et al. US 20210409967 A1 in view of Nagaraja; Sumeeth et al. US 20180249453 A1

Regarding Claim 29, Franke does not teach the determining comprises adjusting an uplink beam configuration and uplink power level to satisfy a link budget in response to a calculated uplink reference signal received power being greater than a target uplink reference signal received power for at least one of the one or more cells (See Nagaraja [0167]  UE 620 may determine (e.g., based at least in part on feedback on the DL regarding the signal quality; based at least in part on an amount of transmission power, associated with the uplink transmission, satisfying a threshold; and/or the like) the information associated with the signal quality of the UL transmission ).
.
Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 28 recites “scan a plurality of antenna panels to identify whether it is possible to use a shared beam for multiple target cells;  and  combine uplink sounding reference signal resources into a single antenna panel in response to an angle between at least two uplink transmissions being below a threshold” which, inter alia, is not found in the prior art.
Thus claim 28 contains allowable subject matter.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMAIR AHSAN/Examiner, Art Unit 2647